                Case 2:18-cr-00132-RAJ Document 911 Filed 03/11/21 Page 1 of 1




 1                                                                               Hon. Richard A. Jones

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9     UNITED STATES OF AMERICA,                               Case No. CR18-132RAJ

10                                   Plaintiff,                ORDER GRANTING AGREED
                                                               MOTION TO DELAY VOLUNTARY
11
          v.                                                   SURRENDER DATE
       JOHNNY DAVIS,
12
                                    Defendant.
13

14             THIS MATTER comes before the Court upon the parties’ Agreed Motion to
     Delay Voluntary Surrender Date. The Court, having considered the Motion, and finding
15
     good cause based on the reasons outlined in the parties’ agreed motion,
16
               IT IS HEREBY ORDERED that the Agreed Motion (Dkt # 907) is GRANTED.
17   Defendant Johnny Davis’s voluntary surrender date shall be delayed to September 15,

18   2021, or a date thereafter as determined by the Bureau of Prisons.
               DATED this 11th day of March, 2021.
19

20

21
                                                                A
                                                                The Honorable Richard A. Jones
                                                                United States District Judge
22

23



     U.S. v. Johnny Davis, CR18-132 RAJ
     Order Granting Motion to Delay Voluntary Surrender Date
     Page 1 of 1
